6 N.Y.3d 841 (2006)
MAIL BOXES ETC. USA, INC., Respondent,
v.
RUPERT HIGGINS et al., Appellants.
Court of Appeals of the State of New York.
Submitted January 17, 2006.
Decided April 4, 2006.
On the Court's own motion, appeal, insofar as taken on behalf of H.T.A., Inc. by Rupert Higgins, dismissed, without costs, upon the ground that Rupert Higgins is not H.T.A., Inc.'s authorized legal representative (see CPLR 321 [a]); appeal, insofar as taken by Rupert Higgins on his own behalf, dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for a stay etc. dismissed as academic.